Title: From George Washington to Andrew Elliot, 1 December 1783
From: Washington, George
To: Elliot, Andrew


                        
                            Sir
                            New York 1st Decem. 1783
                        
                        Upon the receipt of your Letter respecting Mrs Jauncey I did myself the pleasure of waiting upon that Lady;
                            and beg you to be persuaded, that I shall be happy on occasions of rendering her any advice which may be in my power.
                        I am confident, Sir, it must give you great satisfaction to be informed that the most perfect regularity and
                            good order prevail in this City, and that every description of people find themselves under the protection of the Laws of
                            the State.
                        Wishing you a safe passage and an agreable sight of your friends. I remain with great regard Sir Your most
                            Obedt Servant
                        
                            Go: Washington
                        
                    